PER CURIAM.
Stephen Patrick Wood filed a motion pursuant to rule 3.850 of the Florida Rules of Criminal Procedure raising seventeen claims for postconviction relief. The trial court summarily denied relief on fourteen of the asserted claims but determined that an evi-dentiary hearing was required on the remaining three claims. Mr. Wood filed a notice of appeal from this order. This appeal is premature because the trial court has not yet entered a final order. Instead, an evidentia-ry hearing is still pending. See Gordon v. State, 688 So.2d 995 (Fla. 5th DCA 1997). Accordingly, we must dismiss this appeal, but we do so without prejudice to Mr. Wood to file an appeal upon complete disposition of the case below.
DISMISSED.
GRIFFIN, C.J., GOSHORN and ANTOON, JJ., concur.